Citation Nr: 1432357	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  05-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the service-connected chronic low back strain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military duty from August 1980 to August 1983.  He also served in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for chronic low back strain and assigned a 10 percent evaluation effective May 2004.  

In August 2007, the Board granted an increased 20 percent disability rating for the service-connected chronic low back strain, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2008, the Court issued an Order partially vacating the August 2007 Board decision to the extent that it denied an initial rating in excess of 20 percent for the chronic low back strain and remanded the matter to the Board for action consistent with the Motion for Partial Remand.  Consequently, in December 2008, the Board remanded the matter to the RO. 

The Veteran revoked his power of attorney in favor of David Bander, Esquire.  He is continuing with his appeal unrepresented.  See statement received in March 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development. 

In December 2008, the Board directed the AMC/RO to order a VA examination to determine the current severity of the Veteran's chronic low back strain, to include conducting x-ray studies and performing range of motion studies.  Notably, the examiner was to evaluate any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment or any other identifiable abnormalities or adverse symptoms of the lower extremities causally attributable to service-connected low back strain.  The examiner was also asked to render an opinion as to whether or not findings of "diminished ankle jerks" were related to the Veteran's service-connected chronic low back strain. 

The Veteran was afforded a VA examination in June 2009 (now over four years old).  The examination is inadequate for the following reasons: the examiner failed to take current x-rays of the Veteran's lumbar spine and instead relied on x-rays taken within the last six months; range of motion studies were not performed; repetitive range of motion testing was not performed and there were no comments on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination; the examiner failed to indicate whether intervertebral disc syndrome of the thoracolumbar spine entailed physician prescribed bed rest and whether it was related to the chronic low back strain; and the examiner failed to indicate whether diminished ankle and knee jerks were related to the chronic low back strain.  The Board would also note the examiner indicated the Veteran had "progressive dysfunction" of the thoracolumbar spine; however, the Board finds this diagnosis confusing and lacks clarity as to the specific symptoms and objective findings attributed to the service-connected chronic low back strain.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the orders of the Board were not complied with, the matter must be remanded so the Board's instructions can be carried out.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to ascertain the severity of his service-connected chronic low back strain.  All indicated tests or studies must be completed (e.g., radiographic studies and any studies to assess any neurological manifestations).  The examiner should describe all findings in detail to allow the application of the general rating formula for diseases and injuries of the spine. 

a) The examiner should describe all findings (to include ranges of motion) in detail.  The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.

b) The examiner should indicate whether or not there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis. 
 
c) The examiner should further indicate whether intervertebral disc syndrome of the thoracolumbar spine is related to the service-connected chronic low back strain and if so, indicate the total duration of incapacitating episodes (required bed rest prescribed by a physician and treatment by a physician) of intervertebral disc syndrome during the previous 12 months, if any.  

d) The examiner should also ascertain whether or not the Veteran has any neurological manifestations of his chronic low back strain disability, to include (i) bladder and/or bowel impairment, (ii) diminished ankle and knee jerks, and/or (iii) lumbar radiculopathy (if a neurological consultation is deemed necessary, such should be arranged) and, if so, describe their nature, severity and comment on any associated impairment of function.  The examiner should identify any neurological impairment found by indicating the nerve affected, and comment regarding whether it is best described as neuritis, neuralgia, or complete or incomplete paralysis (indicating the degree of any such involvement, and describing any related impairment of function).  The examiner must explain the rationale for all opinions.  

e) Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service- connected chronic low back strain disability alone (not including the effects of any non-service connected disabilities).

2.  In the interest of avoiding further remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



